En Juez Asociado Señor Hutchison,
emitió la opinión- del tribunal.
El demandante estableció demanda para que la corte obli-gara al demandado a recibir nna escritura de compraventa y pagar a dicho demandante los daños -y perjuicios por un alegado incumplimiento de contrato evidenciado en parte por un escrito que dice así:
"Por el presente hacemos constar que en esta fecha veinticinco de agosto del año 1921 he comprado a don Félix Miranda, una finca en la municipalidad de Villalba, compuesta de ciento tres cuerdas de terreno dedicadas a pasto, en la suma de cuatro mil dólares mo-neda corriente, incluso una casa y un ranchón. Condiciones de nues-tro trato, el número de cuerdas es más o menos, quedando mi vende-dor sin más responsabilidad, entregaré dicha suma al contado al re-cibir la escritura de dicha propiedad, quedando en la responsabili-dad de indemnizar la suma de quinientos dollars el que faltare a este negocio, para seguridad firmamos en el presente en compañía de los testigos que adjunto firman. — (f) Félix Miranda. — Juan José Arroyo. —-Apolinar Guzmán. — Francisco Guzmán.”
La corte inferior dictó sentencia a favor del demandante y declaró sin lugar en todas sus partes la contrademanda en la cual el demandado pretendía ser indemnizado en daños y perjuicios que alegaba como consecuencia de un supuesto in-cumplimiento del mismo contrato por parte del demandante.
Existe poca o ninguna controversia sobre la proposición de que el objeto no -era obtener la inmediata entrega de la posesión. El demandante alegó y la corte inferior llegó ra-zonablemente a la conclusión de que debía de hacerse la en-trega de la posesión al otorgarse la escritura y que ambas cosas dependían del registro de la escritura de partición co-mo requisito previo indispensable al otorgamiento de una escritura de compraventa que puede inscribirse. El deman-*646dado insistió en la existencia de otra condición, a saber: qne debía cumplirse enteramente con todos estos requisite's dentro del término de un mes.
El escrito arriba referido fue firmado cuando la cosecha de café estaba para recogerse. La cantidad de café produ-cido por la finca en cuestión no era un factor muy impor-tante, pero el objeto del demandado era ocupar la casa que estaba en la propiedad, la que con varias cuerdas de terreno no aparecía incluida en un contrato de arrendamiento vi-gente, al cual se volverá a hacer luego referencia aquí, y dedicarse al negocio de compra de café. La posición del si-tio así escogido llenaba admirablemente el fin propuesto. El comprador sin duda estaba seguro y esperaba que la en-trega de la posesión se haría dentro de treinta días. Si hubo o nó un acuerdo definitivo sobre este punto, y un com-promiso sin límite por parte del vendedor como condición precedente a la aceptación de una escritura al ofrecérsele, es una cuestión que no es muy clara. De todos modos no encontramos un error tan manifiesto en la apreciación de la prueba en este sentido que justifique la revocación de la sen-tencia en lo que respecta a la desestimación de la contrade-manda.
En la fecha de la celebración del contrato en que des-cansa esta reclamación, la propiedad, con la excepción indi-cada, estaba arrendada y el canon mensual por este concepto, que por sí e^ un ingreso relativamente grande en la inver-sión durante la vigencia del contrato de arrendamiento, des-empeñaba un papel muy importante como aliciente para la compra. También explicada tenacidad con que insistió el vendedor- en lo que para los fines de esta opinión puede ad-mitirse que es su derecho técnico para negarse a verificar la entrega de la posesión estando pendiente la inscripción de la escritura de partición.
Ese documento fué inscrito unos ocho meses después de la celebración del contrato de compraventa supra.
Si el vendedor entonces hubiera hecho su requerimiento *647al comprador, sin más cambio en la situación, podríamos y probablemente vacilaríamos en revocar la sentencia de da-ños y cumplimiento específico, con excepción tal vez del pro-nunciamiento que ordena el pago de costas al demandante.
Pero antes de hacer ese requerimiento, el demandante, en consideración a una pequeña prima o bonificación ofrecida por el arrendatario, rescindió el contrato de arrendamiento. El canon de arrendamiento por el término no vencido com-prendía un período de poco menos de dos años a partir de la fecha de la rescisión, estaba bien garantizado y por este acto deliberado del vendedor el comprador quedó privada del segundo de los dos alicientes principales que motivaron el contrato de compraventa. El primero, en lo que respecta a la cosecha de café pendiente ya se había perdido, debido al largo tiempo en registrar la escritura de partición.
Existen otras consideraciones, pero hacer un análisis aca-bado de toda la prueba contenida en las 250 páginas en ma-quinilla, no tendría fin práctico alguno.
Consideradas todas las circunstancias, estamos convenci-dos de que el demandado estuvo justificado al negarse a acep-tar la escritura cuando se le hizo el ofrecimiento y que los intereses de la justicia sustancialmente se cumplen mejor dejando a las partes en la misma condición en que se encon-traban antes del 25 de agosto de 1921.
Debe confirmarse la sentencia apelada en cuanto a la des-estimación de la contrademanda, y revocarse en sus demás particulares; y en vez del remedio concedido al demandante en la corte inferior, debe dictarse sentencia por esta corte desestimando la demanda, sin especial condenación de costas.